Exhibit 10.1

EXPEDIA, INC.

AMENDMENT TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made by and between Mark D. Okerstrom (“Executive”) and Expedia,
Inc., a Delaware corporation (the “Company” and together with the Executive
hereinafter collectively referred to as the “Parties”).

WHEREAS, the Parties previously entered into the AMENDED AND RESTATED EMPLOYMENT
AGREEMENT, effective as of October 11, 2011 (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to amend the Employment Agreement and
extend its term, as set forth below.

NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Employment Agreement is amended as follows:

1. The Employment Agreement is hereby amended by replacing the first paragraph
of the Employment Agreement in its entirety with the following:

“THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into by
and between Mark D. Okerstrom (“Executive”) and Expedia, Inc., a Delaware
corporation (the “Company”), and is effective as of the date this Amendment is
executed by Executive (the “Effective Date”).”

2. The Employment Agreement is hereby amended by replacing Section 2.A. of the
Employment Agreement in its entirety with the following:

“2.A. TERM OF AGREEMENT. The term (“Term”) of this Agreement shall commence on
the Effective Date, and shall continue through the third anniversary of the
Effective Date, unless sooner terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.”

3. The Employment Agreement is hereby amended by increasing Executive’s base
salary and replacing Section 3.A.(a) of the Employment Agreement in its entirety
with the following:

“(a) BASE SALARY. During the Term, the Company shall pay Executive an annual
base salary of $625,000.00 (the “Base Salary”), payable in equal biweekly
installments or in accordance with the Company’s payroll practice as in effect
from time to time. For all purposes under this Agreement, the term “Base Salary”
shall refer to Base Salary as in effect from time to time.”



--------------------------------------------------------------------------------

4. The Employment Agreement is hereby amended by replacing Section 3.A.(b) of
the Employment Agreement in its entirety with the following:

“(b) DISCRETIONARY BONUS. During the Term, Executive shall be eligible to
receive discretionary annual bonuses with an annual target bonus equal to 100%
of Base Salary, with amounts, if any, for any partial year payable on a pro rata
basis. Any such annual bonus shall be paid not later than March 15 of the
calendar year immediately following the calendar year with respect to which such
annual bonus relates (unless Executive has elected to defer receipt of such
bonus pursuant to an arrangement that meets the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)).”

5. The Employment Agreement is hereby amended by replacing Section 1(h) of the
Standard Terms and Conditions to the Employment Agreement in its entirety with
the following:

“(h) SECTION 409A. This Agreement is intended to comply with or be exempt from
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered by the
Company in a manner consistent with such intention and to avoid the
pre-distribution inclusion in income of amounts deferred under this Agreement,
if any, and the imposition of any additional tax or interest with respect
thereto. Any ambiguities under this Agreement will be interpreted to comply with
Section 409A or render the payments and benefits under this Agreement exempt
from Section 409A.”

6. Full Force and Effect. To the extent not expressly amended hereby, the
Employment Agreement shall remain in full force and effect.

7. Entire Agreement. This Amendment and the Employment Agreement, along with the
documents incorporated by reference herein and therein, constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.

8. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the date set forth above.

 

COMPANY     EXPEDIA, INC.    

 /s/ Robert Dzielak

    By:  

Robert Dzielak

    Title:  

Executive Vice President and General Counsel

    Date:  

March 7, 2014

 

EXECUTIVE     MARK D. OKERSTROM    

 /s/ Mark D. Okerstrom

    Date:  

March 7, 2014